Citation Nr: 0033759	
Decision Date: 12/27/00    Archive Date: 01/03/01

DOCKET NO.  97-03 810A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to vocational rehabilitation training under the 
provisions of chapter 31, title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The appellant served on active duty from January 1973 to 
April 1975.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1996 determination by the 
Vocational Rehabilitation and Counseling (VR&C) division of 
the Philadelphia, Pennsylvania, Department of Veterans 
Affairs (VA) Regional Office (RO).  The Board remanded this 
case in November 1998.

The appellant appeared at a hearing at the Board's 
headquarters in Washington, DC, before the undersigned Acting 
Veterans Law Judge on October 24, 2000, at which time he 
testified with respect to the issue on appeal.  A transcript 
of the hearing has been associated with the record on appeal.  
The appellant submitted additional evidence in support of his 
claim at this hearing, and he waived his right to initial 
review of the additional evidence by the RO.  Accordingly, 
the Board will accept and consider this evidence in 
connection with this appeal.  38 C.F.R. § 20.1304(c) (2000).  
However, for the reasons discussed below, this claim is 
subject to further development action on remand.


REMAND

Notwithstanding the efforts undertaken by the RO to prepare 
this case for appellate review, the Board finds, in order to 
ensure proper compliance with law, regulations and precedent 
judicial authority, that further development of the 
evidentiary record is necessary.  As noted above, the 
procedural history of this case is significant for a prior 
remand by the Board in November 1998, which specifically 
addressed certain development matters germane to the 
appellant's claim.  The Board's remand instructions included 
ordering the RO to schedule a "complete general VA 
examination, to include psychiatric and genitourinary 
evaluations."  In response to the Board's remand, a VA 
examination was conducted in January 1999, but as alleged by 
the appellant at his hearing in October 2000, it appears from 
the report that only a general medical examination was 
completed, and that primary emphasis was directed towards an 
evaluation of his low back disorder.  In the Board's view, 
the report of this examination does not reflect a detailed 
clinical evaluation of his service-connected prostatitis 
disability, as compared to prior examination reports in the 
file, and it does not appear that a psychiatric examination 
was conducted at all.  Hence, because the January 1999 
examination does not comply with the Board's remand 
instructions, further medical-evidentiary development is in 
order.

Case law mandates that the Board remand a case if specific 
development was not completed by the RO.  The United States 
Court of Appeals for Veterans Claims (the Court) has 
emphatically stated that the Board is responsible for 
entering the final decision on behalf of the Secretary in 
claims for entitlement to veterans' benefits, 38 U.S.C.A. 
§ 7104(a) (West 1991), and as such, substantive compliance 
with the Board's remand instructions to the RO in an appealed 
case are neither optional nor discretionary.  See Stegall v. 
West, 11 Vet. App. 268 (1998) (Court vacated and remanded a 
Board's decision because it failed to ensure that the RO 
achieved full compliance with specific instructions contained 
in a Board remand regarding scheduling of VA compensation 
examinations).

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO must schedule the appellant 
for a VA genitourinary examination.  The 
claims folder must be provided to the 
examiner and reviewed in conjunction with 
the examination.  The examining VA 
urologist must, based on sound medical 
judgment and all available medical 
records, coupled with the results of 
special diagnostic testing deemed 
necessary, determine the appropriate 
diagnosis for the appellant's current 
urological condition and assess its 
degree of severity.  All necessary tests 
and studies should be conducted.  The 
report of examination, including the 
reports of all completed tests or special 
studies, should thereafter be associated 
with the appellant's claims folder.

The appellant should be given adequate 
notice of this examination, which 
includes advising him of the consequences 
of failure to report for the examination.  
If he fails to report for the 
examination, this should be noted in the 
claims folder and a copy of the 
scheduling of examination notification 
sent by the VA medical facility or 
refusal to report notice, whichever is 
applicable, should be obtained by the RO 
and associated with the claims folder.

2.  In addition, the RO must schedule the 
appellant for a VA psychiatric 
examination to determine the nature and 
extent of disability of any diagnosed 
mental disorder.  The claims folder must 
be furnished to the examiner for review 
prior to the examination.  All 
appropriate tests and/or studies should 
be conducted.  A complete and thorough 
discussion of all pertinent clinical 
findings by the examining VA psychiatrist 
must be provided.  The report of the 
examination should be associated with the 
claims folder.

The appellant should be given adequate 
notice of this examination, which 
includes advising him of the consequences 
of failure to report for the examination.  
If he fails to report for the 
examination, this should be noted in the 
claims folder and a copy of the 
scheduling of examination notification 
sent by the VA medical facility or 
refusal to report notice, whichever is 
applicable, should be obtained by the RO 
and associated with the claims folder.

3.  After the development requested has 
been completed to the extent possible, 
the RO must review the appellant's claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if a 
requested examination does not include 
all test reports, special studies or the 
specific opinions requested, appropriate 
corrective action is to be implemented, 
including the return of an inadequate 
examination report to the responsible 
physician.

4.  After completion of the above, the 
VR&C division should readjudicate the 
chapter 31 claim at issue on appeal, with 
consideration given to all of the 
evidence of record, including the 
evidence submitted by the appellant at 
the October 2000 hearing and any 
additional medical evidence obtained by 
the RO pursuant to this remand.  As was 
noted previously by the Board in its 
November 1998 remand, the readjudication 
of the claim must be within the 
analytical framework provided by the 
Court in Davenport v. Brown, 7 Vet. App. 
476 (1995).  If any benefits sought on 
appeal remain denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


